Action to set aside a separation agreement and a trust agreement on the ground that they were induced by false representations. Appellants interposed an affirmative defense to the effect that letters of administration were issued in the Surrogate’s Court of Westchester County to defendant Vincent Costa, a brother *996of the deceased, to which plaintiff, his widow, consented, and that this action is, therefore, barred. Plaintiff thereupon moved to strike out this defense, pursuant to rules 103, 104, 105, 110 and 112 of the Buies of Civil Practice, and appellants made a cross motion for judgment on the pleadings. Plaintiff’s ‘ motion was granted and appellants’ motion was denied. Order affirmed, with $10 costs and disbursements.. No opinion. Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.